                                                                 The Honorable Christopher M. Alston
 1
                                                                                           Chapter 7
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES BANKRUPTCY COURT
 9                        FOR THE WESTERN DISTRICT OF WASHINGTON
10   In re
11   JASON L. WOEHLER,                                Case No. 18-12299-CMA
12                                                    EX PARTE STIPULATED MOTION
                                       Debtor.        FURTHER EXTENDING TIME TO OBJECT
13                                                    TO DISCHARGE OR MOVE TO DISMISS
14
15           Acting United States Trustee for Region 18, Gregory M. Garvin (“U.S. Trustee”), and the
16   chapter 7 debtor herein, Jason L. Woehler (“Debtor”), by and through Debtor’s undersigned
17   counsel, hereby stipulate to entry of an Order extending the deadline for filing an objection to the
18   Debtor’s discharge under § 727 and/or § 707(b)(3) of the Bankruptcy Code for the United States
19   Trustee and the chapter 7 trustee only.
20           In the course of reviewing this case for purposes of 11 U.S.C. §§ 707(b) and 727, the
21   United States Trustee requested that the Debtor produce information and documentation by

22   Wednesday, December 19, 2018 and appear for examination under oath on December 20, 2018.

23   The Debtor requested additional time to provide the requested documents, which made

24   rescheduling the examination necessary. The parties previously stipulated to an extension of the

25   discharge objection deadline to address that. Subsequently, the U.S. Trustee’s Office was closed

26   during a lapse in government funding, and it did not reopen until January 28, 2019. The chapter

27   7 trustee obtained another extension of the discharge objection deadline during that time, and the

28   deadline is currently February 11, 2019.

     EX PARTE STIPULATED MOTION                                             Office of the United States Trustee
                                                                                     United States Courthouse
     FURTHER EXTENDING TIME TO                                                  700 Stewart Street, Suite 5103
     OBJECT TO DISCHARGE OR MOVE TO                                                   Seattle, WA 98101-1271
     DISMISS - 1                                                            206-553-2000, 206-553-2566 (fax)

     Case 18-12299-CMA Doc 127 Filed 02/11/19                   Ent. 02/11/19 13:39:02            Pg. 1 of 2
 1
             The Debtor has still not produced all documents in response to the U.S. Trustee’s
 2
     subpoena having a due date of December 19, 2018, but has instead requested, through counsel,
 3
     that the discharge objection deadline be further extended for six months. The U.S. Trustee
 4
     assents to a further extension, as that will afford time to address the Debtor’s failure to produce
 5
     documents—including by litigating a motion to compel if necessary—and to examine the Debtor
 6
     under oath after all subpoenaed documents are produced. The U.S. Trustee only requests a three-
 7   month extension rather than the six-month extension proposed by the Debtor. The parties
 8   accordingly stipulate to an extension of the deadline, from February 11, 2019 to and through
 9   May 11, 2019, and respectfully request that the Court enter an order extending the deadline to
10   that date.
11           A stipulated proposed order will be submitted herewith, extending the deadline to move
12   to dismiss this case under section 707(b)(3) or to object to the discharge under section 727, for
13   the United States Trustee and the chapter 7 trustee only, to and through May 11, 2019.
14           DATED this 11th day of February, 2019.
15
                                                        Respectfully submitted,
16
                                                        GREGORY M. GARVIN
17                                                      Acting United States Trustee for Region 18
18
19                                                      /s/ Hilary Bramwell Mohr
                                                        HILARY BRAMWELL MOHR, WSBA #40005
20                                                      Attorney for the United States Trustee

21
                                                        JAMES E. DICKMEYER, P.C.
22
23                                                      /s/ James E. Dickmeyer [authorized by email]
                                                        JAMES E. DICKMEYER, WSBA #14318
24                                                      Attorney for the Debtor
25
26
27
28
      EX PARTE STIPULATED MOTION                                            Office of the United States Trustee
                                                                                     United States Courthouse
      FURTHER EXTENDING TIME TO                                                 700 Stewart Street, Suite 5103
      OBJECT TO DISCHARGE OR MOVE TO                                                  Seattle, WA 98101-1271
      DISMISS - 1                                                           206-553-2000, 206-553-2566 (fax)

      Case 18-12299-CMA Doc 127 Filed 02/11/19                   Ent. 02/11/19 13:39:02           Pg. 2 of 2
